Title: Editorial Note: The Mirabeau Incident
From: 
To: 



More than once Jefferson expressed, with obvious sincerity, the same characteristic feeling that he voiced in the preceding communication to his fellow Americans in Paris: “To glide unnoticed thro’ a silent execution of duty, is the only ambition which becomes me, and it is the sincere desire of my heart.” The ink was scarcely dry on these words when the Comte de Mirabeau in the National Assembly aimed a blow at Necker that landed squarely on Jefferson, catapulting him into the middle of the spotlight that focussed attention upon one of the most exigent questions of the day, that of bread. In his report to Jay, Jefferson gave a brief account of the episode because he feared that the English papers would present a distorted account of it. In his Autobiography he omits the incident that Mirabeau precipitated, but gives an account of the bread shortage in these words: “The government found it’s necessities aggravated by that of procuring immense quantities of fire-wood, and of keeping great fires at all the cross-streets, around which the people gathered in crowds to avoid perishing with cold. Bread too was to be bought, and distributed daily gratis, until a relaxation of the season should enable the people to work: and the slender stock of bread-stuff had for some time threatened famine, and had raised that article to an enormous price. So great indeed was the scarcity of bread that from the highest to the lowest citizen, the bakers were permitted to deal but a scanty allowance per head, even to those who paid for it; and in cards of invitation to dine in the richest houses, the guest was notified to bring his own bread. To eke out the existence of the people, every person who had the means, was called on for a weekly subscription, which the Cures collected and employed in providing messes for the nourishment of the poor, and vied with each other in devising such economical compositions of food as would subsist the  greatest number with the smallest means. This want of bread had been foreseen for some time past and M. de Montmorin had desired me to notify it in America, and that, in addition to the market price, a premium would be given on what should be brought from the U. S. Notice was accordingly given and produced considerable supplies. Subsequent information made the importations from America, during the months of March, April and May, into the Atlantic ports of France, amount to about 21,000 barrels of flour, besides what went to other ports, and in other months, while our supplies to their West-Indian islands relieved them also from that drain. This distress for bread continued till July.”
Neither the official dispatch nor the account in the Autobiography gives a wholly dependable view of the affair. The present group of documents provides the outlines of what must have been the most embarrassing incident of Jefferson’s years as a diplomat. Scholars have been aware of Mirabeau’s charge, of Lafayette’s concern, and of Jefferson’s embarrassed escape from the glaring spotlight, but the difficulty of tracing the hidden moves has been greatly increased by the fact that the sequence of letters—some undated, some existing in variant versions, some crossing in passage between Versailles and rue de Berri—has never been presented fully or dependably. The incident affords a particularly illuminating example of the effective manner in which Jefferson and Lafayette collaborated, in perfect amity and understanding, in the face of a minor emergency. Being separated, they were forced to place in writing what at other times and on more important matters they had been in the habit of discussing in person.
On Saturday, 4 July 1789, while Jefferson’s fellow citizens were paying tribute to his attention to the interests of the whole nation, Dupont delivered in the National Assembly the report of the Comité des Subsistances containing its proposals for attacking the problem of the shortage of grain and the high cost of bread. On the following Monday, as these proposals were being discussed, Mirabeau challenged the committee as follows: “1° Sil ne lui a pas été donné connaissance des propositions faites par M. Jefferson, au nom des Américains, pour la fourniture des subsistances; 2° de l’offre d’un particulier residant en Angleterre de vendre de la farine de pois a un prix très-modique; 3è enfin, pourquoi s’il en a eu connaissance, il n’en a pas fait part a l’Assemblée.” Dupont declared that the committee was completely ignorant of what Mirabeau had charged, whereupon the latter gave notice of his intention to bring the matter up the next day and to present the facts. Lafayette at once notified Jefferson and asked to be given further information. Jefferson, “anxious about his Congé” and taking the ailing Gouverneur Morris to see the “View of a House and Garden which open on the Champs Elisés and … are very beautiful,” had talked about French affairs that day but evidently had not heard of Mirabeau’s charge until he returned from the walk. He promptly denied that he  had offered to obtain grain or flour from America, but stated that Necker had asked him to notify Jay of the shortage, that he had done so, and that the information had been published. This, while claiming less than the account in the Autobiography, still left much unsaid.
For early in the autumn of the preceding year, when the damage of the hailstorms and other factors had made a grain shortage obvious, TJ began to receive information “from all the ports that want is apprehended.” This information was primarily from French merchants who assumed that the American minister would transmit it to the secretary for foreign affairs. “I suppose,” wrote one, “your Excellency hath given hint in america of the very high Prices of Wheat and flour in this kingdom.” Presumably it was about this time that Necker asked Jefferson to call the scarcity to the attention of American merchants, and Jefferson had promised to do so. But he evidently wrote only to Alexander Donald, casually remarking in a footnote that he presumed the merchants had more accurate information on the subject than he possessed. On the strength of this Donald shipped 10,000 barrels of flour, but American merchants generally did not receive official notification of the bounty offered by the French government until late February 1789. Almost simultaneously Jefferson was able to write that “Great numbers of American vessels are now arriving in the ports of France with flour and wheat in consequence of the demand of this country and of the bounty it gives.” This was an accurate statement, but the implication in Jefferson’s letter to Lafayette that the chain of cause and effect reached back to his letter to Jay is not supported by the facts of chronology. The merchants observed the shortage and responded to it without waiting for the stimulus offered by Necker through Jefferson.
Early in May 1789, Gouverneur Morris found that the want of grain was the subject of conversation at fashionable tables. “Mr. Neckar is a good Deal blamed,” he wrote, “but in my Opinion very undeservedly.” This was the impression that Jefferson wished to create in the first letter that he wrote after Mirabeau had made his charge, but the expressions he used were somewhat equivocal and also left much unsaid. The fact is that both Jefferson and Necker had known of and had been concerned with proposals made as early as the latter part of September 1788 by Samuel Blackden and James Swan in an effort to induce the ministry to meet the impending scarcity. Jefferson recommended the American merchants to his friend Ethis de Corny, and on 22 Sep. 1788 they addressed their propositions to him, basing their appeal on “la perspective qui malheureusement se presente a l’occasion de la disette de farine en France.” It is possible that they offered to include De Corny in the venture, just as Gouverneur Morris did precisely  a year later. They proposed to deliver at Honfleur or Le Havre not less than 100,000 barrels of flour at not less than 25₶ per quintal and 50,000 or 100,000 bushels of wheat at not less than 9₶2s. per bushel. They preferred a contract instead of an agreement to supply the flour on a commission (3₶ per barrel), because “La notice que notre Ministre à la Cour de Versailles a recue des differents ports de France, et l’avis qu’il a eu en consequence envoyé en Amerique, aussi bien que l’attention exacte que l’avarice du Marchands observent en pareille circonstance haussera très certainement le Bled et la farine à un prix exorbitant..” Jefferson may not have been aware of the argument thus employed by Blackden & Swan, but, while he had received some notice of the shortage from correspondents in the ports of France, he had not given notice of the fact in his dispatches—and did not do so until almost two months had elapsed after Blackden & Swan made their proposals De Corny in turn recommended the merchants to Tarbé, premier commis in Necker’s department. He said that he had known the two merchants in America, that they came with Jefferson’s recommendation, and that, while it was not within his province to say whether a reserve supply should be built up, he felt it was regrettable there was no royal granary near Paris, where the least sign of scarcity always led to disorders. He enclosed the propositions of Blackden & Swan and urged Tarbé to discuss them with the commandant of the police and also with Necker, sending the reply either to the merchants (who had asked for an early response) or to himself. Two days later Swan sent a copy of the propositions directly to Necker, agreeing to take French manufactured goods in payment. On 27 Sep. 1788 Blackden & Swan again wrote De Corny urging a decision promptly because there was a ship on the point of leaving L’Orient, and they promised that, if the answer proved favorable, one of the partners would go on her to America to expedite the shipments. De Corny forwarded this letter also to Tarbé: the Americans, he said, imagined that affairs were decided as rapidly as they were proposed. On 5 Oct. De Corny again prompted Tarbé by saying that the merchants had delayed the departure of the ship in order to hear what the administration had decided. A week later Lafayette also wrote to Tarbé and it was perhaps this that led to a discussion of the matter of price in the proposed contract. For on 15 Oct. Blackden & Swan reported to Tarbé that various European nations had forbidden exportation of grain or flour, that America was the only source of supply, and that the American minister in France had received many enquiries as to whether importations could be made: in view of these facts, they offered to deliver flour at 23₶ per quintal, provided they could receive a contract for a large amount. They asked for a prompt reply, for they feared that prices would rise quickly owing to  speculation. On 10 Nov. Swan again wrote to Tarbé to inquire whether any decision had been made about the propositions submitted some six weeks earlier. Evidently none had been made.
Thus, three full months after such an astute merchant as Limozin had expressed the opinion that it would be wise to publish in America an account of the shortage of grain in France, Jefferson acted in consonance with that advice in a letter to Alexander Donald and in another to John Jay. Almost simultaneously, the French ministry decided to offer bounties on the importation of grain and flour, having been fruitlessly pressed for almost two months on the proposition of importing flour under contract. If, as seems probable, Jefferson delayed his advice in order to learn the outcome of these negotiations with Blackden & Swan, in which he and Lafayette interested themselves to the extent of writing recommendations to De Corny, his action received a measure of retribution when Mirabeau seized upon the issue the following summer.
On 9 July 1789 Gouverneur Morris called on Jefferson, informed him of a vessel that he might take for America, and afterward recorded in his diary: “He shews me his Letter to Monsr. de La Fayette on the Subject of Mr. Mirabeau’s misinformation to the States General. To my Surprize it contains nothing like what Mr.de La Norraye Yesterday at Dinner told the Company it did contain, having read it at Mr. de Montmorin’s. An excellent Lesson this, to be cautious of believing.” If, as seems likely, Morris placed the blame for the discrepancy upon La Norraye, he may have maligned that individual’s veracity. For it now appears from the present sequence of documents that Jefferson drafted more than one version of his letter of justification. A brief review of the correspondence between Lafayette and Jefferson will show how this came about.
Before Jefferson’s first comment on Mirabeau’s charge came to Versailles, Lafayette and Mirabeau had discussed the matter, and the latter agreed to “disown what He Had Advanced.” As soon as Jefferson’s letter arrived, Mirabeau agreed further that he would read it to the National Assembly. That evening, Tuesday the 7th, Lafayette and Jefferson met at dinner, and Jefferson must have handed him at that time—along with Lafayette’s draft of a proposed declaration of rights—a revision of his letter of the previous day and an estimate of flour importations based on Brac de la Perrière’s information. On the next  day Jefferson sent copies of his revised letter to Montmorin and to Necker. Apparently Mirabeau was glad to present the substance of Jefferson’s revision, for one sentence in it seemed to give him the opportunity to narrow his retraction to a single word: “Je dois rétracter,” he informed the National Assembly on the 8th, “le mot de propositions, que j’ai hasardé l’autre jour, relativement à une négociation américaine pour les subsistances. Je suis porteur d’une lettre de M. Jefferson, où il declare qu’il n’a point fait propositions à ce sujet, et même que, sur la réquisition du directeur général des finances, il prévint, il y a plusieurs mois, les Américains que la France ferait un excellent marché pour les grains et les farines. Il n’en est pas moins vrai que les intentions de gouvernement ont été tres-mal suivies par la faute des sous-ordres, et qu’une profonde ignorance at le défaut de concert dans la distributions des primes ont privé la France des denrées américaines.—Une multitude de faits du même genre qui sont parvenus à ma connaissance jetteront un grand jour soit sur le commerce des grains, soit sur la théorie de ce commerce, et démontreront toujours mieux combien l’Assemblée nationale doit se garder d’aucune déclaration législative à ce sujet, tantque cette grande question n’est pas profondément instruite.—Ces fait set leurs conséquences seront l’objet d’un travail que je vous demanderai incessament la permission de vous présenter.” Mirabeau then laid Jefferson’s letter on the table. But his summation—if the journals fully report the matter—was far from “telling Every thing that was in it.” Necker and Montmorin obviously wished the letter to be translated and read. Lafayette opposed this, but he could not withstand the demand of the ministers for its publication. Nor could Jefferson, who may have learned from Morris that “scandalous versions” of his letter were being prepared in Paris by—so Jefferson declared—the enemies of Mirabeau. Lafayette therefore requested a copy of the revised text and also a revision of the letter about actual importations of flour. A text of the latter he returned to Jefferson, asking him to “Accomodate” it “as written today”: that is, to revise it and date it the 9th. Jefferson obliged, and the revised letter of the 7th, along with the letter written on the 10th that was dated the 9th, was dispatched to Lafayette, who may have prepared the introductory remarks that appeared with Jefferson’s letter of the 7th and its translation in the Journal de Paris for 11 July 1789: “Dans la séance de Lundi dernier 5, M. de Mirabeau demanda si l’on avoit donné connoissance à quelques-uns des trente Bureaux d’une offre faite Gouvernement par M. Jefferson, Ministre Plénipotentiaire des Etats-Unis, de fournir des blés et des farines d’Amérique; et ce Député ajouta qu’il feroit une motion sur cet objet; mais après avoir pris de nouveaux renseignemens, lui-meme a reconnu qu’il avoit été induit en erreur. Dans la séance de Mercredi 7, M. le Marquis de la Fayette  donna communication à l’Assemblée Nationale d’une Lettre qu’il venoit de recevoir de M. Jefferson. Comme l’objet est important, nous avons cru devoir imprimer ici le Lettre originale de M. Jefferson avec une traduction litterale.”
But the letter as published was not the original. That original, as Necker knew, had spoken of Daniel Parker’s offer to Necker to bring “a large supply” of flour from America. Jefferson must have had in mind the offers of Blackden & Swan, but in any case the revision silently deleted the reference to any such offer. Montmorin graciously acknowledged Jefferson’s revised letter, but apparently Necker did not. Mirabeau’s charge had struck home and Necker, who was the object of rumors in the spring of 1789 of having connived with speculators in flour and grain in order to benefit the royal treasury, was not disposed to allow Jefferson’s first statements to stand unrevised. Jefferson must have regarded the deletion of the reference to an offer of “a large supply” as a small price to pay for escaping from the spotlight.
